Title: To Benjamin Franklin from Champigny, 18 May 1778
From: Champigny, Jean Bochard, chevalier de
To: Franklin, Benjamin



  Amsterdam chez Mr. Cuthbertson dans le Kalver-straat le 18 May 1775 [i.e. 1778]
  Monsieur

Quelle occuppée que soit votre Excellence des intérêts politiques de ses hauts constituens, je m’étois flatté qu’elle trouveroit un moment pour l’humanité et qu’elle voudroit bien ne pas oublier une Espece d’auteur auquel les embaras seuls ont mis la plume à la main.
Vous avez, Monsieur, depuis le Commencement du mois d’avril les deux premiers volumes de mon Histoire d’Angleterre, ainsi que les deux premiers de celle de Dannemarck; cependant jusqu’ici vous n’avez pas jugé à propos de m’en accuser la réception, et encore moins de me faire toucher les douze Ducats qui me reviennent pour compléter la Souscription du premier de ces ouvrages et les 9 pour l’histoire de Dannemarck que j’ai pris la liberté de vous offrir.
Votre Excellence connoit ma position autant que la foiblesse de mes talens, je connois votre aisance et la bonté de votre coeur. Vous ne voudrez sans doute pas vous départir des Engagemens que vous avez contractés avec moi en souscrivant à l’histoire de Dannemarck comme une Bagatelle dès que vous envisagerez qu’ils peuvent influer sur ma fortune; j’oses donc vous conjurer de vouloir bien me faire remettre au plutot ces 21 Ducats, faisant 231 Livres argent de france et d’agréer les assurances du profond respect avec lequel je suis Monsieur de votre Excellence le très humble et très obeissant serviteur
Le Colonel Chevalier DE Champigny
 
Endorsed: Chevr. de Champigny
Notation: Amsterdam 18 may 1775.
